PER CURIAM.
Plaintiff appeals because of the dismissal, for improper venue, of his action for personal injuries sustained by him at the Gander airport in Newfoundland, Canada, when he fell because of a space created between the. TWA plane he was boarding and the boarding ramp. But the action was not terminated as to another defendant accused of negligence in the installation and maintenance of the ramp, and the order appealed from contains no finding of absence of just reason for delay or direction for final judgment as is authorized by Fed.RulesCiv.Proc. rule 54(b), 28 U.S.C.A. Consequently the order is not presently appealable. United Artists Corp. v. Masterpiece Productions, 2 Cir., 221 F.2d 213; Rao v. Port of New York Authority, 2 Cir., 222 F.2d 362.
Appeal dismissed.